Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 4/27/2020.
Claims 1-12, 14-15 & 18-23 have been examined and are pending with this action.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18-19 recites the limitation "The system of claim 1" and Claim 1 is a method claim.  There is no sufficient antecedent basis for “the system” in the claim.
Appropriate corrections are required to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12 & 14-15  are rejected under 35 U.S.C. 103(a) as being unpatentable over Jabara et al (US Pub # 2014/0006161) in view of Morton (US Pub #  2011/0060652).
As per claim 1, Jabara discloses a method performed in a network server of a service provider providing a service comprising media streaming (Jabara: [0070]: “may include business venues… multicast streaming video, audio data, image data, and the like”; [0127]: “The venue 440 may also include a venue video server 504.  For example, if the venue 440 is a sports stadium, the venue video server 504 can deliver streaming multicast video”) , the method comprising: 
registering, by the service provider, a plurality of radio transmitters located in a geographic area (Jabara: Figure 1 & [0127 & 0145]: “The UE…to generate a "heartbeat" signal that periodically reports location data back to the database server 470 & The location data may be received from the API database 184 via heartbeat signals the geo-location data can be obtained in numerous possible ways, including utilizing built-in GPS, WiFi, 3G, approximation triangulation, last-known location of the user, or by identifying with which access point 448 the UE 400 is currently communicating.”).
receiving a detection message from a mobile radio device running the service for a user registered with the service provider, said message comprising an indication that said radio device has detected a radio transmitter as well as comprising an identifier of said radio transmitter (Jabara: [0069]: “a business at one end of a mall may detect the arrival of a particular user at the opposite end of the mall”; and [0127 & 0145]: “The UE…to generate a "heartbeat" signal that periodically reports location data back to the database server 470 & The location data may be received from the API database 184 via heartbeat signals the geo-location data can be obtained in numerous possible ways, including utilizing built-in GPS, WiFi, 3G, approximation triangulation, last-known location of the user, or by identifying with which access point 448 the UE 400 is currently communicating.”); and
(Jabara: [0051]: “the user profile can include the date and time at which messages were exchanged, geo-location data (e.g., latitude and longitude) of the sender of a message, and the like, and can also be stored as user profile data in the contact list 204. Applications for the profile data are described in greater detail below..”)  ;
	and determining a user identification associated with the user service and the radio device (Jabara: [0072 & 0091]: “FIG. 5 illustrates UEs 400-404 in a venue such as a shopping mall.  The UE 400 uses the network transceiver 166 (see FIG. 2) to communicate with a radio access network (RAN) 406.  The RAN 406 is intended to generically represent a base station  & A database server 470 in the JUMMMP Cloud 456 may be configured to collect a broad range of information regarding the UEs 400, including the user profile information from the data storage area or API database 184 (see FIG. 2)”) ; (User profile is the user identification)
comprising obtaining a location information associated with the radio transmitter, wherein the location information is at least one of registered together with the radio transmitter identifier in a server of the service provider (Jabara: [0051]: “the user profile can include the date and time at which messages were exchanged, geo-location data (e.g., latitude and longitude) of the sender of a message, and the like, and can also be stored as user profile data in the contact list 204. Applications for the profile data are described in greater detail below..”)  ;
Jabara does not explicitly teaches the electing of an action and modification in service.
Morton however discloses electing an action of one or more actions based on a combination of at least one of a location of the radio device or location of the radio transmitter, and the user identification associated with the user of the service and the radio device (Morton: [0071]: “Markers, such as a radio frequency identification (RFID) & The first three columns of the session log 700 contain information that pinpoints the location of the marker. A "region ID" column 715 contains an identifier (e.g., region "B") that uniquely identifies the detection region within the particular retail environment. A "zone ID" column 720 contains an identifier (e.g., zone "12") that uniquely identifies the display zone within the particular retail environment..”); and 

sending an instructions message to the radio device, said message comprising instructions to cause the radio device to performs the elected action to stream an advertisement or other content (Morton: [0056]: “If advertising content is therefore currently playing on the intended display device 125 at decision block 440, the session manager allows the currently playing piece of advertising content to continue to conclusion. If, however, no advertising content is currently playing on the display device 125 at decision block 440, processing continues to a block 445.”).  Decision block is disclosed.
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Jabara in view of Morton to figure out the modification in service.  One would be motivated to do so because this technique advantageously resolves a scheduling conflict (Morton: [0056]).

The subject-matter of independent claims 5, 14-15 corresponds in terms of method and apparatus features to that of claim 1 & hence are rejected based on claim 1 rejection.

As per claim 2 Jabara/Morton disclose the method of claim 1, wherein the determining also comprises obtaining geographical coordinates which are associated with the registered radio transmitter (Jabara: [0037]: “the data storage area 184 contains data (e,g., messages, personal profile information of contacts, a geographical location tag for each contact,”).Claims 3 and 4 are rejected based on claim 2 as it discloses the location of the client and personal Jabara/Morton disclose the method of claim 5, wherein the detecting comprises detecting the radio transmitter within a specified geographical area in which the radio device is instructed to search for radio transmitter(s) (Jabara: Figure 1 & [0127 & 0145]: “The UE…to generate a "heartbeat" signal that periodically reports location data back to the database server 470 & The location data may be received from the API database 184 via heartbeat signals the geo-location data can be obtained in numerous possible ways, including utilizing built-in GPS, WiFi, 3G, approximation triangulation, last-known location of the user, or by identifying with which access point 448 the UE 400 is currently communicating.”).	As per claim 7 Jabara/Morton disclose the method of claim 6, further comprising: receiving instructions from the network server to search for radio transmitter(s) within the specified geographical area, before the detecting of the radio transmitter (Jabara: Figure 1 & [0127 & 0145]: “The UE…to generate a "heartbeat" signal that periodically reports location data back to the database server 470 & The location data may be received from the API database 184 via heartbeat signals the geo-location data can be obtained in numerous possible ways, including utilizing built-in GPS, WiFi, 3G, approximation triangulation, last-known location of the user, or by identifying with which access point 448 the UE 400 is currently communicating.”). 
As per claim 8 Jabara/Morton disclose the method of claim 5, wherein performing the elected action comprises instructions to stream media associated with the elected action  (Morton: [0055]: “At a block 525 the session manager 215 may tailor the selected advertising content for the display device 125 on which the selected advertising content will be presented.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Jabara in view of Morton to figure out the modification in service.  One would be motivated to do so because this technique advantageously resolves a scheduling conflict (Morton: [0056]).
	As per claim 10 Jabara/Morton disclose the method of claim 5, wherein the detection message also comprises an indication of the distance between the radio device and the radio transmitter (Morton: [0027]: “designed to detect the location of PLUS asset tags within the retail environment. As another example, the region manager may be an RFID-radar.TM. system manufactured by Trolley Scan (Pty) Ltd of Johannesburg, South Africa. Such a system is able to detect the presence, angle, and distance of an RFID tag from a reader antenna.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Jabara in view of Morton to figure out the modification in service.  One would be motivated to do so because this technique advantageously resolves a scheduling conflict (Morton: [0056]).	As per claim 11 Jabara/Morton disclose the method of claim 5, wherein the radio device is running the service by means of a dedicated application software, e.g. a mobile app, which software is configured for automatically reporting any detection of the radio transmitter to the network server (Jabara: Figure 1 & [0127 & 0145]: “The UE…to generate a "heartbeat" signal that periodically reports location data back to the database server 470 & The location data may be received from the API database 184 via heartbeat signals the geo-location data can be obtained in numerous possible ways, including utilizing built-in GPS, WiFi, 3G, approximation triangulation, last-known location of the user, or by identifying with which access point 448 the UE 400 is currently communicating.”).	As per claim 12 Jabara/Morton disclose the method of claim 5, wherein the radio transmitter is a Bluetooth Low Energy beacon (Jabara: Figure 5 & [0072]: “The UE 400 uses the network transceiver 166 (see FIG. 2) to communicate with a radio access network (RAN) 406. The RAN 406 is intended to generically represent a base station (e.g., the base station 104 in FIG. 1) and any associated support circuitry. The UE 400 establishes a wireless communication link 408 with the RAN 406 in a conventional manner.”).

Claims 9 & 18-23  are rejected under 35 U.S.C. 103(a) as being unpatentable over Jabara et al (US Pub # 2014/0006161) in view of Morton (US Pub #  2011/0060652) and in further view of Willis (US Pub #  2013/0031216).

	As per claim 9 Jabara/Morton disclose the method of claim 5  (Jabara: Figure 5 & [0072]: “The UE 400 uses the network transceiver 166 (see FIG. 2) to communicate with a radio access network (RAN) 406. The RAN 406 is intended to generically represent a base station (e.g., the base station 104 in FIG. 1) and any associated support circuitry. The UE 400 establishes a wireless communication link 408 with the RAN 406 in a conventional manner.”).
Modified Jabara does not explicitly teaches the playlist
Willis however discloses, wherein the elected action is to play an advertisement, or wherein the elected action is to provide a pre-prepared playlist (Willis: Figure 1 & [0106]: “when a playlist includes an item of media that the user already has access to, rather than forming a URL address directing the client to the media streaming engine 240, the controller 214 may form a URL address directing the client to a local storage location, either via a localhost IP address such as 127.0.0.1, or via a file:// access call rather than an http:// access or other network request.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Jabara in view of Willis to figure out the streaming of an advertisement.  One would be motivated to do so because this technique advantageously provides experience video advertising as desired by the advertisers (Willis: [0206]).

As per claim 18 Jabara/Morton disclose the system of claim 1 (Jabara: Figure 5 & [0072]: “The UE 400 uses the network transceiver 166 (see FIG. 2) to communicate with a radio access network (RAN) 406. The RAN 406 is intended to generically represent a base station (e.g., the base station 104 in FIG. 1) and any associated support circuitry. The UE 400 establishes a wireless communication link 408 with the RAN 406 in a conventional manner.”).
Modified Jabara does not explicitly teaches the streaming of advertisement.
Willis however discloses wherein the elected action is to stream an advertisement  (Willis: Figure 5 & [0105]: “The controller 212, when placing a new item on the timeline, may decide to send whether to place an identification of a media file, an identification of user content, or an identification of an advertisement. If an advertisement is to be played, the controller 212 sends to the client a Uniform Resource Locator (URL) address directing it to download the advertisement from an ad server (not shown in FIG. 2A). In some embodiments the media provider 210 includes an advertisement catalog (not shown in FIG. 2A) to form the URL address. If user content or media content is to be played, the controller 212 in many embodiments uses information stored in the user catalog 224 to the content catalog 220, respectively, to form a URL address that directs the client 200 to request the user content or the media content from the media streaming engine 240.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Jabara in view of Willis to figure out the streaming of an advertisement.  One  (Willis: [0206]).

As per claim 19 Jabara/Morton disclose the system of claim 1 (Jabara: Figure 5 & [0072]: “The UE 400 uses the network transceiver 166 (see FIG. 2) to communicate with a radio access network (RAN) 406. The RAN 406 is intended to generically represent a base station (e.g., the base station 104 in FIG. 1) and any associated support circuitry. The UE 400 establishes a wireless communication link 408 with the RAN 406 in a conventional manner.”).
Modified Jabara does not explicitly teaches the playlist in an advertisement.
Willis however discloses  wherein the elected action is to provide a playlist  (Willis: Figure 1 & [0106]: “when a playlist includes an item of media that the user already has access to, rather than forming a URL address directing the client to the media streaming engine 240, the controller 214 may form a URL address directing the client to a local storage location, either via a localhost IP address such as 127.0.0.1, or via a file:// access call rather than an http:// access or other network request.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Jabara in view of Willis to figure out the streaming of an advertisement.  One would be motivated to do so because this technique advantageously provides experience video advertising as desired by the advertisers (Willis: [0206]).

As per claim 20 Jabara/Morton disclose the method of claim 5 (Jabara: Figure 5 & [0072]: “The UE 400 uses the network transceiver 166 (see FIG. 2) to communicate with a radio access network (RAN) 406. The RAN 406 is intended to generically represent a base station (e.g., the base station 104 in FIG. 1) and any associated support circuitry. The UE 400 establishes a wireless communication link 408 with the RAN 406 in a conventional manner.”).
Modified Jabara does not explicitly teaches the streaming of an advertisement.
Willis however discloses , wherein the elected action is to stream an advertisement (Willis: Figure 5 & [0105]: “The controller 212, when placing a new item on the timeline, may decide to send whether to place an identification of a media file, an identification of user content, or an identification of an advertisement. If an advertisement is to be played, the controller 212 sends to the client a Uniform Resource Locator (URL) address directing it to download the advertisement from an ad server (not shown in FIG. 2A). In some embodiments the media provider 210 includes an advertisement catalog (not shown in FIG. 2A) to form the URL address. If user content or media content is to be played, the controller 212 in many embodiments uses information stored in the user catalog 224 to the content catalog 220, respectively, to form a URL address that directs the client 200 to request the user content or the media content from the media streaming engine 240.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Jabara in view of Willis to figure out the streaming of an advertisement.  One would be motivated to do so because this technique advantageously provides experience video advertising as desired by the advertisers (Willis: [0206]).

The dependent claims 20-23 are rejected based on the rejection provided for dependent claims 18-20

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449